Citation Nr: 0716225	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

3.  Entitlement to service connection for bilateral hand 
disability.

4.  Entitlement to a compensable disability rating for 
residuals, crush injury without fracture, left middle finger.

5.  Entitlement to a compensable disability rating for scar 
residual, laceration forehead.

6.  Entitlement to a compensable disability rating for scar 
residual, right deltoid.

7.  Entitlement to an increased disability rating for 
residuals, fracture distal fibula and medial malleolus, 
status post ORIF and removal of ORIF hardware, left ankle 
(left ankle disability), currently evaluated as 20 percent 
disabling.

8.  Entitlement to an increased disability rating for 
residuals, SER II fracture lateral malleolus, right ankle 
(right ankle disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1992, and from October 1995 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in July 2004, and a substantive appeal was 
received in August 2004.  The veteran requested a 
videoconference hearing which was scheduled for June 2005; 
however, he failed to appear.

The issues of entitlement to service connection for left knee 
disability and right knee disability, on the merits, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDINGS OF FACT

1.  In a March 2000 Board decision, entitlement to service 
connection for left knee disorder, including as secondary to 
service-connected left ankle disability was denied, and it 
was determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for right knee disability; the veteran did not 
file a notice of appeal.  

2.  In March 2003, the veteran filed a claim to reopen 
entitlement to service connection for left knee and right 
knee disabilities.  

3.  Additional evidence received since the Board's March 2000 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the left knee 
and right knee claims, and raises a reasonable possibility of 
substantiating the claims. 

4.  Any current bilateral hand disability was not manifested 
during service or for many years thereafter, nor is any 
current bilateral hand disability otherwise causally related 
to service.

5.  The scar of the veteran's forehead is not painful or 
tender, and is not productive of any limitation of motion.

6.  The scar of the veteran's right deltoid is not painful or 
tender, and is not productive of any limitation of motion.

7.  The service-connected residuals of fracture of the left 
middle finger are manifested by subjective complaints of 
pain, but no limitation of motion, no ankylosis, and no 
findings of resulting limitation of motion of other digits or 
interference with overall function of the left hand.  

8.  The veteran's left ankle disability is manifested by 
subjective complaints of pain on prolonged standing and 
walking, and objective findings of marked limitation of 
motion, with no findings of ankylosis.

9.  The veteran's right ankle disability is manifested by 
subjective complaints of pain on prolonged standing and 
walking, and objective findings of minimal limitation of 
motion, with no findings of ankylosis.



CONCLUSIONS OF LAW

1.  The March 2000 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received since the 
March 2000 Board denial, and the claims of service connection 
for left knee disability and right knee disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals, 
crush injury without fracture, left middle finger, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226, 5229 (2006).

5.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar residual, 
laceration forehead, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7800, 7804, 7805 (2006).

6.  The criteria for the assignment of a compensable rating 
for the veteran's service-connected scar residual, right 
deltoid, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Diagnostic Codes 7801, 7804, 7805 (2006).

7.  The criteria for the assignment of a disability rating in 
excess of 20 percent for left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).

8.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issues of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for left knee and right 
knee disabilities, no further discussion of VCAA is necessary 
at this point.  

With regard to the other claims in appellate status, the 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VA satisfied its duties to the 
veteran in a VCAA letter issued in June 2003.  The letter 
predated the September 2003 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
November 2004.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The June 2003 and November 2004 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves increased rating issues, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for bilateral 
hand disability, and the claims for increased ratings, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating as it pertains to the 
service connection issue, nor the type of evidence necessary 
to establish an effective date, as it pertains to the 
increased rating issues.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran letters in 
June 2003 and November 2004 which advised him of the evidence 
necessary to support his service connection and increased 
rating claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection and entitlement to increased ratings, any 
questions as to the appropriate disability rating with regard 
to his service connection claim, and effective dates to be 
assigned to his increased rating claims are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in August 2003.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to service connection for bilateral 
hand disability, and increased rating issues.

I.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for left knee and right knee disabilities was 
received in March 2003, and the regulation applicable to his 
appeal provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 1992, the veteran filed a claim of service 
connection for right knee injury.  In a January 1994 rating 
decision, the veteran's claim of service connection for 
residuals of right knee injury was denied, on the basis that 
no chronic condition or pathology of the right knee was 
shown.  The veteran did not file a notice of disagreement; 
thus, the RO's decision is final.  38 U.S.C.A. § 7105(c).

In August 1997, the veteran filed a claim of service 
connection for bilateral knee disability.  In an April 1998 
rating decision, the veteran's claim of service connection 
for left knee disability, to include as secondary to service-
connected left ankle disability was denied, and it was 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for right knee disability.  The veteran perfected 
an appeal with regard to both issues.  In a March 2000 Board 
decision, entitlement to service connection for a left knee 
disorder, including as secondary to service-connected left 
ankle disability, was denied on the basis that there was no 
medical evidence of a nexus between his left knee 
chondromalacia and his ankle conditions.  The Board also 
determined that new and material evidence had not been 
received to reopen a claim of service connection for right 
knee disability, as the evidence submitted did not show a 
diagnosis of a right knee disability.  The veteran did not 
file a notice of appeal; thus, the Board's decision is final.  
38 U.S.C.A. § 7104.

Evidence received since the Board's March 2000 decision 
appears to be both new and material.  While acknowledging 
that a May 2003 x-ray examination  of the knees was normal, a 
May 2003 VA outpatient treatment record reflects an 
examiner's opinion that the veteran may walk a little 
different due to his left foot and ankle problems, and this 
may put a strain on the knees and causes them to ache.  
Additionally, an October 2004 VA outpatient treatment record 
reflects subjective complaints of pain in his left ankle and 
knee, and he was issued a knee sleeve support for the left 
knee to assist in long distance ambulation and during 
exercise programs.  It is not clear whether the veteran has 
any current bilateral knee disability, however, the Board has 
determined that such evidence of possible aggravation of the 
knees due to his service-connected bilateral ankle 
disabilities is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claims of 
service connection for left knee and right knee disabilities.  
The claims of service connection for left knee and right knee 
disabilities, therefore, are reopened.  38 U.S.C.A. § 5108.  
The Board's decision is strictly limited to the reopening of 
the claims and does not address the merits of the underlying 
service connection claim.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In March 2003, the veteran filed a claim of service 
connection for bilateral hand disability.  The Board notes 
for the record that service connection is in effect for 
residuals, crush injury without fracture, left middle finger, 
and such disability is rated noncompensably disabling, and 
continued noncompensably disabling per this Board decision.  
The veteran has not provided any specifics as to the basis 
for his claim that a bilateral hand disability is related to 
service.  Moreover, in his substantive appeal, he referenced 
only his right hand, however, did not provide any specific 
information pertaining to any such claimed disability.  As it 
is unclear whether the veteran is claiming both a left hand 
and right hand disability, or only a right hand disability, 
the Board will consider the claim of service connection for a 
bilateral hand disability.

Service medical records reflect that in April 1984, the 
veteran's left middle finger was smashed by an artillery 
round.  He sustained a laceration to the left middle finger.  
The service medical records do not reflect that the veteran 
sustained any injury to his other fingers or hands.  A review 
of the service medical records does not otherwise reveal any 
injury to the hands during service.  On an August 1992 Report 
of Medical History completed by the veteran, although he 
noted his middle finger injury, he did not voice any 
complaints pertaining to the hands.  On an August 1992 Report 
of Medical Examination, his upper extremities were clinically 
evaluated as normal, and there was no notation pertaining to 
a hand disability.  The veteran enlisted in the Air Force 
National Guard, from October 1995 to February 1996, and 
underwent an examination in May 1994 which reflected that his 
upper extremities were clinically evaluated as normal, and 
there was no notation of a hand disability.  On a May 1994 
Report of Medical History completed by the veteran, he did 
not complain of any bilateral hand disability.

VA treatment records reflect that in February 2003, the 
veteran was assaulted and stabbed in the left forearm and 
right fourth finger, and was hospitalized overnight.  

In August 2003, the veteran underwent a VA examination of the 
hand, thumb and fingers.  On physical examination of 
bilateral hands, he was able to approximate the median 
transverse fold of the palms.  The examiner noted that he is 
right hand dominant.  Grasping objects, strength and 
dexterity were very good to excellent.  By using the 3.5 
pound book, he was able to grasp, push, pull, twist, probe, 
write, touch, and he had no wincing expression.  He had no 
pain expression.  Using a goniometer to hands bilateral, 
range of motion of the bilateral hands and thumbs was 0 to 85 
degrees.  Fingers flexion was from 0 to 90 degrees.  An x-ray 
examination of the left hand was normal.  The examiner 
diagnosed status post left hand middle finger compression 
injury with a fracture and laceration, stable at this time.  
The examiner did not render any diagnosis pertaining to the 
hands.

An August 2003 VA outpatient treatment record reflects an 
objective finding of dry skin on the hands.

A September 2004 VA outpatient treatment record reflects the 
veteran's complaints of a sliver in his right index finger.  
A scab had formed and he had pulled it off.  He also reported 
a rash on the right hand that flares up.  On physical 
examination of the right hand, there were punctuate lesions 
and peeling on palmar surface and between fingers.  There was 
also a traumatized right middle fingernail.  He underwent an 
x-ray examination of the right hand, apparently to detect 
metal in the finger of the right hand.  There was no evidence 
of acute fracture or dislocation of the right hand.  There 
was the appearance of bony knob of the distal aspect of the 
proximal phalanx of the right fourth finger proximal to the 
PIP joint on the ulnar side with overlying soft tissue 
swelling.  Tiny radiopacity projected in the soft tissue of 
the middle finger on the oblique view appeared to probably be 
artifact as it was not seen on the other views.  There was no 
definite metallic foreign body seen when comparing all views.

In consideration of the evidence of record, service medical 
records are devoid of an injury to the hands, other than an 
injury to the left middle finger, upon which service 
connection is already in effect.  An August 2003 VA 
examination did not identify any bilateral hand disability, 
and an x-ray examination of the left hand was normal.  The VA 
examination report does not reflect that the veteran's 
service-connected middle finger disability interferes with 
other fingers or the left hand.  A September 2004 x-ray 
examination of the right hand, showed a bony knob on the 
right index finger with soft tissue swelling, but it appears 
that such finding was as a result of a stabbing that occurred 
post-service in February 2003.  VA treatment records have 
referenced dry skin, and a rash on the hands, however, such 
clinical observations were made over a decade after his first 
period of service, and over 7 years after his brief second 
period of service.  The veteran has not identified nor 
submitted any medical evidence reflecting that any current 
bilateral hand disability is etiologically related to 
service.  Generally, to prevail on a claim of service 
connection on the merits, there must be medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247 (1999).  

In short, the preponderance of the evidence is against 
entitlement to service connection for bilateral hand 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as with 
regard to the current issues on appeal, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Scars - forehead laceration & right deltoid

By way of history, service medical records reflect that in 
October 1988, the veteran was struck in the forehead and 
three sutures were applied.  Service connection is in effect 
for scar, residuals, laceration, forehead, rated 
noncompensably disabling, effective September 25, 1992.  The 
veteran's residuals of laceration has been rated by the RO 
under the provisions of 38 C.F.R. § Diagnostic Code 7800.  
With regard to residuals of his right deltoid scar, a July 
1990 in-service examination notes a 4 inch scar on the right 
deltoid, however, there was no information as to how such a 
scar was acquired.  Service connection is in effect for scar, 
residuals, right deltoid, rated noncompensably disabling, 
effective September 25, 1992.  The veteran's residuals of 
right deltoid scar has been rated by the RO under the 
provisions of 38 C.F.R. § Diagnostic Code 7804.

Under Diagnostic Code 7800, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement:  scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeds 12 square inches (77 sq. cm.).  

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  

A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

Similarly, a scar that is superficial, painful on examination 
will be assigned a maximum 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

VA treatment records on file do not reflect any complaints of 
or treatment related to his residuals of scars to the 
forehead and right deltoid.  

The veteran underwent a VA examination in August 2003.  He 
complained of right deltoid superficial abrasion due to 
sustaining an abrasion in service when passing by a fence.  
He reported that he had only minimal bleeding and refused 
suturing.  With regard to the laceration on his forehead, he 
denied any residual pain.  He denied any current symptoms 
with regard to the scars.  On physical examination, the scar 
of the right deltoid was a superficial abrasion and measured 
6 centimeters by 0.5 centimeters.  The scar on the forehead 
was located in the mid-forehead in between the eyebrows and 
the upper part of the nose, and measured .75 centimeters by 1 
millimeter.  Both scars were linear, but the forehead was 
barely identifiable due to moderate thick eyelashes.  There 
was no pain in the scars, and no adherence to the underlying 
tissue.  The texture of the skin was smooth on the forehead, 
and on the right deltoid he had a keloid, nontender.  The 
scars were stable.  There was no elevation of depression of 
the scars, and the scars were superficial.  The scars were 
not deep.  On the right shoulder, he had a keloid formation, 
and on the face it was linear and there was no inflammation, 
edema or keloid formation.  There was normal skin color.  
There was no area of induration and inflexibility of the skin 
in the area of the scars.  There was no disfigurement in the 
facial scar.  There was no limitation of motion or other 
limitation of function caused by the scars.  The examiner 
diagnosed stable, well-healed scars.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of a 
compensable evaluation for residuals of scar to the forehead, 
and residuals of scar to the right deltoid.  Upon review of 
the evidence of record, there are no subjective complaints 
pertaining to residuals of scars on the forehead and right 
deltoid.  Specifically, the veteran has not voiced any 
complaints that the scars cause loss of motion or pain.  
Moreover, as detailed hereinabove, there are no objective 
findings of loss of motion, pain, or tenderness related to 
either scar.  The veteran's forehead scar does not meet any 
of the compensable characteristics described in Diagnostic 
Code 7800.  The veteran has also not complained of any 
functional limitation or loss due to his scars, and the VA 
examiner specifically opined that the scars did not cause any 
limitation of function.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected residuals of scars of the forehead and right 
deltoid have resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left middle finger

Diagnostic Code 5226 provides for a 10 percent evaluation for 
unfavorable and favorable ankylosis of the long finger 
(middle finger) of either the major or minor hand.  The 
rating schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5226.  

For the long finger, a noncompensable evaluation is provided 
for limitation of motion if there is a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.

In August 2003, the veteran underwent a VA examination with 
regard to his hand, thumb, and fingers.  He complained of 
left hand, middle finger compression injury when a 200 pound 
round howitzer artillery fell on top of it during maneuver 
exercises in the mid-1980s during service.  He reported pain 
of 8 on a 10 point scale upon awaking, and as the day goes by 
it calms down to a 6.  The examiner noted that the fracture 
occurred in the proximal distal interphalangeal joint of the 
middle finger.  The veteran reported flare-ups, mild to 
moderate severity, occurring every day, lasting one to two 
hours.  Precipitating factors include lifting greater than 20 
pounds with the left hand.  Alleviating factors include not 
using the left hand and taking Ultram 50 milligrams.  He 
takes Naprosyn 500 milligrams every 12 hours as needed.  He 
reported a 50 percent decreased range of motion due to a 
flare-up, due to lifting, but he tries not to lift.  On 
physical examination of bilateral hands, he was able to 
approximate the median transverse fold of the palms.  He is 
right hand dominant.  Grasping objects, strength, and 
dexterity were very good to excellent.  By using the 3.5 
pound book, he was able to grasp, push, pull, twist, probe, 
write, touch, and he had no wincing expression.  He had no 
pain expression.  Using a goniometer to hands bilateral, 
range of motion of the bilateral hands and thumbs was 0 to 85 
degrees.  Fingers flexion was from 0 to 90 degrees.  He 
denied any flare-ups since he avoided using the left hand to 
carry heavy objects anyway, and he is right-handed.  An x-ray 
examination of the left hand was normal.  The examiner 
diagnosed status post left hand middle finger compression 
injury with a fracture and laceration, stable at this time.

The Board finds that the preponderance of the evidence is 
against the grant of a compensable rating for residuals, 
crush injury without fracture, left middle finger.  There is 
no evidence of ankylosis or any limitation of motion in the 
digit and, thus, no higher rating can be assigned under the 
current rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5226, 5229.

Pursuant to Diagnostic Code 5226, the Board has considered 
whether an evaluation as amputation is warranted for the 
finger and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  The VA 
examination report, however, does not reflect any 
misalignment or interference with other fingers or the hand 
for the middle finger.

A 10 percent evaluation could be awarded for a long finger 
metacarpal condition but only if it is so clinically 
disabling that it was the equivalent of an amputation of the 
digit at the PIP joint or proximal thereto.  38 C.F.R. § 
4.71a, Diagnostic Code 5153.  The VA examination report 
indicates that the digit has no limitation of motion, no 
ankylosis and no loss of sensation.  Therefore, the degree of 
impairment necessary to warrant an evaluation as amputation 
for the long finger is not shown.

The Board has considered alternative diagnostic codes that 
potentially relate to impairment of the other digits or hand.  
However, a preponderance of the evidence indicates that the 
middle finger does not impair the function of any other 
digits or the hand. Accordingly, the Board finds that a 
compensable rating for residuals, crush injury without 
fracture, left middle finger is not warranted under any 
alternative provision.

The Board has specifically considered the guidance of DeLuca, 
but there has been no showing of any functional loss due to 
pain or weakness.  The veteran reported mild to moderate 
flare-ups when lifting 20 pounds or more, but he stated that 
he tends to avoid any lifting, and his left hand is non-
dominant.  The veteran then denied any flare-ups because he 
reported avoiding lifting.  Moreover, there are no objective 
findings of any functional loss as range of motion was 
normal, and his strength and dexterity were determined to be 
very good to excellent.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.45.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Ankles

By way of history, service medical records reflect treatment 
for bilateral ankle fractures.  In June 1988, the veteran 
fractured his right ankle, and it was casted.  He fractured 
his left ankle in November 1988.  He underwent open reduction 
and internal fixation of the left ankle.  The orthopedic 
hardware was removed in September 1990.

A March 2000 Board decision granted entitlement to a 10 
percent disability rating for right ankle disability, and 
granted entitlement to a 20 percent disability rating for 
left ankle disability.  In March 2003, the veteran filed a 
claim for increased disability ratings.

A March 2003 VA outpatient treatment record reflects 
complaints of increasing pains in the left ankle.  He 
reported that the ankle hurts if he stands for very long, if 
he does heavy lifting, and if he is in the cold.  The 
examiner opined that the veteran would be suited to a 
sedentary type of job in which he did not stand more than 2 
hours in a day and in which there would be no lifting of more 
than 20 pounds.  The job should be indoors away from cold 
temperatures.

A May 2003 x-ray examination of the ankles revealed 
interosseous ligament calcification at the left most likely 
from prior trauma, otherwise both ankle joints were within 
normal limits.

In August 2003, the veteran underwent a VA examination of the 
ankles.  He complained of left ankle pain, more than right.  
He reported pain of 8 out of 10 upon waking up, but as the 
day goes by a 6.  He complained of pain and swelling.  He 
denied weakness, stiffness, heat, redness, instability, 
giving way, locking, fatigability, or lack of endurance.  He 
reported only having pain when lifting greater than 20 
pounds.  He described the severity as mild to moderate, the 
frequency varies and duration of the pain is one to two 
hours.  Precipitating factors included lifting, prolonged 
walking of two miles, and standing greater than three hours.  
He estimated a 75 percent decrease of range of motion due to 
the flare-up and from the continuous walking in both ankles.  
He denied using crutches, brace, cane or corrective shoes.  
There was no dislocation or recurrent subluxation.  There was 
no inflammatory arthritis.  He reported that he is 
unemployed, but 100 percent mobile and was able to perform 
his activities of daily living and driving.  On physical 
examination, the joint was not painful on motion.  He would 
have 5 to 10 percent decreased range of motion from flare-up 
which would be characterized by pain and fatigue and 
weakness.  There was no decrease of range of motion with 
repetitive activity.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, and guarding of 
movement.  His gait was linear with good propulsion and 
balance.  There were no calluses, breakdown or unusual shoe 
wear pattern.  There was no ankylosis.  Ankle range of motion 
in the left was dorsiflexion 0 to 20 degrees, plantar flexion 
was 0 to 20 degrees with an exaggerated pain response.  Right 
ankle dorsiflexion was 0 to 20 degrees, and plantar flexion 
was 0 to 40 degrees.  There was no varus or valgus angulation 
of the os calcis.  The examiner diagnosed status post 
bilateral ankle fracture without current evidence of 
traumatic arthritis.

In September 2004, the veteran complained that his ankle 
hurts off and on.  The assessment was left ankle degenerative 
joint disease/ post-traumatic arthritis.  

A September 2004 x-ray examination of the ankles showed 
degenerative changes.

In October 2004, the veteran complained of left ankle and 
knee pain.  He rated the pain as a 3 or 4 on a 10 point 
scale, varying with his daily activities.  He ambulated 
independently without using assistance device and using a 
good gait pattern.  In both ankles, there was mild tightness 
of both heels cords, and motion of the ankles with functional 
levels.  

In November 2004, a cane was issued to the veteran, and he 
demonstrated safe use of the cane showing improved gait 
pattern.

In January 2005, the veteran complained of swelling in the 
left ankle.  On physical examination, his left ankle was 
swollen, red and warm.  

In February 2005, the veteran reported that he was using a 
cane but it was lost or stolen.  He reported that his 
symptoms have been getting worse and sometimes "like a 
balloon."  It was felt that he had some kind of skin 
infection, but deep pain in the ankle persisted.  

Left ankle

Initially, the Board notes that the veteran's left ankle 
disorder is currently rated as 20 percent disabling, which is 
the highest rating assignable under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 20 percent under 
the rating criteria for the ankle.  

Under the rating criteria for the ankle, the only diagnostic 
code which contemplates a rating in excess of 20 percent is 
ankylosis of the ankle under Diagnostic Code 5270, and upon 
review of the veteran's medical records, a diagnosis of 
ankylosis has not been rendered.  A rating in excess of 20 
percent is not available under Diagnostic Codes 5272, 5273, 
and 5274.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected left ankle disorder under Diagnostic Codes 5003 and 
5271, which is allowed so long as the evaluation of left 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  Although an x-ray 
examination has revealed degenerative changes in the left 
ankle, a separate disability would not be in order as under 
Diagnostic Code 5003, arthritis is rated based on limitation 
of motion, which in this case has already been taken into 
consideration under Diagnostic Code 5271, and, again, the 
maximum schedular rating has been assigned.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5271.  An additional "symbolic" range of motion loss for 
pain, excess fatigability, decreased functional ability, etc. 
is not warranted.

Right ankle

In a March 2000 Board decision, it was determined that a 10 
percent disability rating was warranted for the right ankle 
disability, due to findings of functional loss due to pain in 
the right ankle, to include reported pain with prolonged 
standing and walking.  Thus, the veteran is currently in 
receipt of a 10 percent disability rating for his right ankle 
disability.  The current objective evidence of record does 
not support a finding that the veteran's right ankle 
disability is manifested by marked limitation of motion.  On 
VA examination, dorsiflexion was normal, and plantar flexion 
was  0 to 40 degrees, 5 degrees below normal.  Objective 
examination does not show marked limitation of motion.  Even 
in consideration of decreased range of motion of 5 to 10 
percent during flare-ups does not amount to marked limitation 
of motion.  A rating in excess of 10 percent is not available 
under Diagnostic Code 5270, as a diagnosis of ankylosis has 
not been rendered.  A rating in excess of 10 percent is not 
available under Diagnostic Code 5272 as there is no ankylosis 
of the subastragalar or tarsal joint.  The VA examiner 
specifically determined that there was no varus or valgus 
angulation of the os calcis, thus Diagnostic Code 5273 is 
inapplicable.  There has been no diagnosis of astragalectomy, 
thus Diagnostic Code 5274 is also inapplicable.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right ankle disorder under Diagnostic Codes 5003 
and 5271, which is allowed so long as the evaluation of right 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  Although an x-ray 
examination has revealed degenerative changes in the right 
ankle, a separate disability would not be in order as under 
Diagnostic Code 5003, arthritis is rated based on limitation 
of motion, which in this case has already been taken into 
consideration under Diagnostic Code 5271.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5271.  At the August 2003 VA 
examination, the veteran reportedly denied weakness, 
fatigability, and lack of endurance.  A 10 percent disability 
is already in effect in consideration of his slight 
limitation of motion, and subjective complaints of pain upon 
prolonged walking and standing.  The VA examination report 
reflects the veteran's report that the left ankle is worse 
than the right.  Moreover, VA outpatient treatment records 
mainly reflect complaints related to the left ankle.  Thus, 
an additional "symbolic" rating for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Extra-schedular

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected bilateral ankle disorders have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Although a VA examiner opined that it would 
be beneficial if the veteran was employed in a capacity that 
did not require long periods of standing, the evidence does 
not reflect that the veteran is unemployed due to his ankle 
disabilities, nor that such disabilities have resulted in 
marked interference with earning capacity.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
right ankle disorder is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

New and material evidence has been received to reopen the 
claims of service connection for left knee disability and 
right knee disability.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.

Entitlement to service connection for bilateral hand 
disability is not warranted.  Entitlement to a compensable 
disability rating for residuals, crush injury without 
fracture, left middle finger, is not warranted.  Entitlement 
to a compensable disability rating for scar residual, 
laceration forehead, is not warranted.  Entitlement to a 
compensable disability rating for scar residual, right 
deltoid, is not warranted.  Entitlement to a disability 
rating in excess of 20 percent for residuals, fracture distal 
fibula and medial malleolus, status post ORIF and removal of 
ORIF hardware, left ankle (left ankle disability), is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for residuals, SER II fracture lateral malleolus, 
right ankle (right ankle disability), is not warranted.  To 
this extent, the appeal is denied.


REMAND

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the instant case, an 
examination and opinion are necessary to determine whether a 
medical nexus exists between the veteran's non-service 
connected left knee and right knee disabilities, and the 
veteran's service connected left ankle and right ankle 
disabilities.

In light of these issues being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the service connection claims are granted, and 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature of any left knee or 
right knee disability, and whether any 
left or right knee disability is causally 
related to, proximately due to, or have 
been aggravated by, his service-connected 
left and right ankle disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability is 
proximately due to, or caused by, the 
veteran's service-connected left ankle or 
right ankle disability?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
proximately due to, or caused by, the 
veteran's service-connected left ankle or 
right ankle disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability has 
been aggravated by the veteran's service-
connected left ankle or right ankle 
disability?  

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability 
has been aggravated by the veteran's 
service-connected left ankle or right 
ankle disability?  

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for service 
connection for left knee and right knee 
disabilities on a secondary basis (to 
include by aggravation).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


